103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victor Collyn GREENE, Plaintiff-Appellant,v.Marsha MALOFF;  Thomas R. Corcoran;  Joel N. Badger;Jeffrey Myers;  Curtis W. Henson, Correctional Officer;John C. Stevens, Captain;  Tammie L. Kiel, CorrectionalOfficer;  Jesse D. Wiggins, Lieutenant;  Craig W. Blank,Correctional Officer, Defendants-Appellees.
No. 96-6806.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 7, 1996.Decided:  Nov. 19, 1996.

Victor Collyn Greene, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  Greene v. Maloff, No. CA-95-2987-JFM (D.Md. Apr. 24, 1996).  We also note that Appellant's Eighth Amendment claim was properly dismissed for failure to provide evidence of a serious or significant injury or a substantial risk of serious harm.  Shakka v. Smith, 71 F.3d 162, 166 (4th Cir.1995).  We deny Appellant's motions for suspension of rules, remand, counsel and consolidation.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.